Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the amendment filed September 24, 2021.  Claims 18 and 20-35 are pending.  The prior rejections have been withdrawn in view of the amendment and remarks.  New rejections are presented to address the new claim limitations.  The Examiner reserves the right to reassert the references and rejections at a later date if they are deemed applicable to the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 and 19-35 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rice et al (2015/0226619).  Cited passages are considered exemplary and should not be construed as a complete or only teaching/suggestion of claim limitations.  The entire reference should be considered.
Regarding claim 18, the claimed shoe with an arc shaped sole configured to tilt along one or more directions is shown in Figure 1. Thus, the shoe is able to achieve oscillating movement. Note portions 111 and 112 and 113 are not on one plane and have a curve to allow tilting. The device for determining motion is shown in Figure 4 which is inside the shoe.  The claimed gyroscope, accelerometer and power source are taught in paragraph 182. The module for transmitting data detected is shown in Figure 6.  The data is processed in and external computer for games and other applications. Paragraph 200 teaches toe and heel taps which may be considered to be oscillations.  These may also be considered inclinations as determined by the gyroscope.  Thus, the reference anticipates the claim since the same sensors are used to sensor the same movements.  Alternatively, while the term inclination is not taught, the reference suggests such measurements as made by the gyroscope and other sensors to detect the position of the shoe with respect to the ground.  See paragraphs 198-211.  Note paragraph 204’s and 207’s 
Regarding claim 20, Figure 6 shows the claimed module for transmitting data being a radio module.  One or ordinary skill in the art would recognize that a communication module would typically include a processing unit.  It would have been obvious to use conventional means for their known functions.  Rice teaches the use of accelerometers in various directions, but does not teach a three-axis digital accelerometer.  It would have been obvious to use any suitable accelerometer as suggested by the reference.  A three axis accelerometer will allow measurement in different direction, and thus, require fewer accelerometers.  Digital output provides the obvious advantage of allowing digital communication and storage of data.
Regarding claims 21-32, these claims recite the reference to define the direction of movement in various directions.  Movement must be defined with respect to a reference position and frame.  The various movement claimed has been taught in the reference and the same sensor system would provide the same motion as found in applicants’ invention.  Therefore, it would have been obvious to define reference points in various manners to indicate particular motions.  The selection of a particular definition of a particular motion is considered an obvious design choice since position and motion may be defined in various ways without affecting the transmission and interpretation of motion/position data. 
Regarding claim 33, paragraph 197 teaches inductive charging.
Regarding claim 34, Figure 4 shows he device embedded in an insole.
Regarding claim 35, the module transmits the data to a computer that processed the data for direction of motion. Paragraphs 212 and 219 teaches that the signals may be used for controls of a computer and other devices. It would have been obvious to one of ordinary skill in the art at the time of invention that other devices may include a robot or drone since these devices are controlled by mouse/joystick and other input devices and the sensors in the shoe are taught as computer inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Remarks
Applicant argues that the prior applied art does not teach a shoe with sensors to detect oscillation motion due to a sole with an arc. The newly applied reference addresses these deficiencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 5, 2021